Citation Nr: 0829515	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-37 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, 
to include as due to sarin gas exposure.

2.  Entitlement to service connection for a sinus disorder, 
to include as due to sarin gas exposure.

3.  Entitlement to service connection for a bilateral ear 
disorder, to include as due to sarin gas exposure.

4.  Entitlement to service connection for a right eye 
disorder.

5.  Entitlement to service connection for a skin disorder 
manifested by scalp lesions, to include as due to sarin gas 
exposure.

6.  Entitlement to service connection for a cervical 
disorder, including cervical strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
March 1969.  He is a recipient of two Purple Hearts, a Bronze 
Star with Valor device, a Bronze Star with first Oak Leaf 
Cluster, and a Silver Star.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Petersburg, Florida.  The veteran 
testified before the undersigned Veterans Law Judge in June 
2007; a transcript of that hearing is associated with the 
claims folder.

The issues of entitlement to service connection for a sinus 
disorder, a bilateral ear disorder, a right eye disorder, a 
skin disorder manifested by scalp lesions, and a cervical 
spine disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence fails to demonstrate that the 
veteran's has a kidney disorder that manifested during 
service or within one year of service; there is no competent 
evidence that such disorder is due to herbicide exposure, 
claimed sarin gas exposure, exposure to contaminated water, 
or is otherwise due to his military service.  


CONCLUSION OF LAW

A kidney disorder was not incurred in or aggravated by the 
veteran's active duty service, herbicide exposure, or any 
claimed sarin gas exposure, nor may it presumed to have been 
incurred in or aggravated by such service or herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A February 2005 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in February 2005 and July 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, the February 2005 
letter advised the veteran what information and evidence was 
needed to substantiate the claim decided herein.  This letter 
also requested that he provide enough information for the RO 
to request records from any sources of information and 
evidence identified by the veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The July 2006 letter provided this notice to the 
veteran.  

The Board observes that the February 2005 letter was sent to 
the veteran prior to the November 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board has concluded that a preponderance of the evidence is 
against the claim decided herein.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned have therefore been rendered moot, and the lack of 
timely notice on these two elements should not prevent a 
Board decision as it does not affect the essential fairness 
of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (once an error is identified as to any of 
the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant).  In sum, the Board concludes that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service treatment records are associated with 
the claims folder, as well as all relevant VA treatment 
records.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claim.  

As discussed in the remand below, not all of the veteran's 
service treatment records appear to be of record; it seems 
that there may be some outstanding clinical records related 
to hospitalization for helicopter crash injuries.  Generally, 
all effort should be made to obtain service treatment records 
if relevant to the claim.  38 C.F.R. § 3.159(c)(3).  In the 
present case, the Board concludes that a remand with respect 
to the issue of entitlement to service connection for a 
kidney disorder is not necessary because there is no 
indication that the outstanding service treatment records are 
relevant to the claim.  In this regard, the veteran indicated 
on his February 2005 claim for compensation that his claimed 
kidney disorder did not manifest until approximately six 
years ago.  It is difficult to see how the outstanding 
treatment records would aid in substantiating his claim; 
therefore, the Board may proceed with its determination of 
this claim.

A VA examination was not provided in conjunction with the 
veteran's claim, and the Board notes that the evidence of 
record does not warrant one because there is sufficient 
competent medical evidence to decide his claim.  See 
38 C.F.R. § 3.159(c)(4) (2007).  VA has a duty to provide a 
VA examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the veteran's own lay statements, that suggests a link 
between any current kidney disorder and military service.  In 
light of the absence of any evidence of in-service injuries 
or complaints or competent evidence suggesting a link between 
his claimed disability and service, VA is not required to 
provide him with a VA examination in conjunction with his 
claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The veteran testified at his June 2007 Board hearing that 
approximately six years ago cysts were discovered on his 
kidneys and he is uncertain as to their origin.  After 
careful thought, he concluded that these cysts are 
potentially due to sarin gas exposure.  Alternatively, he 
believes that he may have contracted this problem in Vietnam 
due to time spent in water contaminated with human and animal 
feces.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The veteran has not asserted that his claimed kidney disorder 
began during service.  Accordingly, his service treatment 
records, including his March 1969 separation examination, are 
silent for any kidney problems.  The first competent evidence 
of any problems is more than twenty years post-service.  
Treatment records indicate that microscopic hematuria (or 
blood in urine) was discovered in August 1993 despite no 
urological complaints from the veteran.  See VA Urology 
Record dated September 17, 1993.  Follow up testing was 
negative, and records show that a right renal cyst was 
discovered in July 1997.  VA Urology Record dated July 21, 
1997.  Most recently, in 1998, the veteran's tests continue 
to show small hematuria.  VA Treatment Record dated August 
25, 1998.  The veteran indicated in a June 2007 written 
statement that physicians have yet to discover the etiology 
of his renal cyst and/or hematuria, and such uncertainty is 
reflected in the contemporaneous medical record.  

The more than twenty year lapse in time between the veteran's 
active service and the first evidence of kidney problems 
weighs against his claim.  The Board notes that it may, and 
will, consider in its assessment of a service connection 
claim the passage of a lengthy period of time wherein the 
veteran has not complained of the maladies at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).  Moreover, such lapse in time forecloses the 
possibility of awarding service connection on a presumptive 
basis for a chronic disease.  See 38 C.F.R. § 3.307, 3.309(a) 
(2007) (certain chronic disabilities, such as calculi of the 
kidney, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service). 

However, while lack of evidence of an in-service diagnosis or 
chronic symptomatology during and after service weighs 
against the veteran's claim, it is not fatal to his claim.  
Rather, as noted above, service connection may also be 
warranted if the competent evidence establishes that any 
current kidney disorder diagnosed after discharge was 
incurred in service.  See Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. 
§ 3.303(d).

Initially, the Board observes that the veteran's DD-214 
reflects that he served in the Republic of Vietnam for the 
period from April 1968 to March 1969.  Additionally, service 
personnel records reflect that he is in receipt of two Purple 
Hearts, an Army Commendation Medal with Valor device, a 
Bronze Star with Valor device, and a Silver Star.  The Board 
finds that such awards and decorations denote combat service; 
thus, the veteran's lay statements as to service incurrence 
of any disease or injury that is consistent with the 
circumstances, conditions, or hardships of such service, will 
be accepted as sufficient proof of such incurrence 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2007).  Thus, 
the veteran's lay statements as to exposure to contaminated 
water, which is consistent with his service in Vietnam, will 
be accepted as sufficient proof of such exposure.  On the 
other hand, it does not follow that sarin gas exposure is 
consistent with the veteran's combat service in Vietnam.  
Moreover, the veteran does not assert that exposure occurred 
while serving in combat.  Thus, as will be discussed in more 
detail below, such exposure will not be presumed.  

Pertinent case law provides that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability and that the veteran is required 
to meet his evidentiary burden as to service connection such 
as whether there is a current disability or whether there is 
a nexus to service which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).  
Thus, the Board must consider whether the competent evidence 
establishes that exposure to contaminated water during 
service is the likely etiology of the veteran's current 
kidney disorder.  Unfortunately, the veteran's lay statements 
regarding a nexus cannot be considered competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  And the 
competent medical evidence of record fails to even suggest a 
link between exposure to contaminated water and the veteran's 
current problems.  

Similarly, the competent evidence fails to demonstrate any 
relationship between any claimed exposure to sarin gas and 
his current hematuria and renal cyst.  The Board notes that 
the veteran asserts that he was exposed to sarin gas while 
training for chemical attacks in Hawaii.  Statement in 
Support of Claim dated February 15, 2005.  In support of his 
claim, the veteran submitted a Washington Post news article 
dated November 1, 2002, that discusses how the U.S. military 
conducted testing involving the nerve agent sarin in April 
and May 1967 in the Hawaiian rainforest.  A review of the 
veteran's service personnel records show that he did not 
arrive in Hawaii until November 1967.  Thus, the Board finds 
that the preponderance of the evidence is against finding 
that the veteran was exposed to sarin gas during service.  It 
has no reason to doubt that the veteran's account of exposure 
to some type of gas; however, there is insufficient 
corroborative evidence to establish that such gas was sarin 
gas.  Regardless, the Board has already pointed out that the 
competent evidence fails to demonstrate any relationship 
between sarin gas exposure (or any gas exposure for that 
matter) and his kidney disorder.  

Finally, in light of the veteran's service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the Board also considered whether the 
veteran is entitled to service connection on a presumptive 
basis for his claimed kidney disorder.  In this regard, 
certain diseases associated with exposure to certain 
herbicide agents will be presumed to have been incurred in 
service even though there is no evidence of that disease 
during the period of service at issue.  38 U.S.C.A. § 1116(a) 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2007).  
Since the veteran served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975, exposure to herbicides (Agent Orange) is presumed.  38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  
Unfortunately, the veteran's claimed kidney disorder is not 
one of the diseases listed in 38 C.F.R. § 3.309(e).  
Therefore, service connection is not warranted on a 
presumptive basis.  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality for the Board to consider 
granting service connection.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  In the present case, there is nothing other than the 
veteran's own lay statements indicating that the veteran's 
current kidney problems, including hematuria and renal cyst, 
are related to any incident or event during service, 
including exposure to contaminated water, gas (including 
sarin gas), or herbicides (Agent Orange).  

Thus, with consideration of the lack of in-service problems, 
the length of time following service prior to recorded 
problems, and the absence of any medical opinion suggesting a 
causal link to the veteran's service, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for a kidney disorder.  
Consequently, the benefit of the doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a kidney disorder, to 
include as due to sarin gas exposure, is denied.


REMAND

The Board regrets any further delay in the veteran's appeal.  
However, it has carefully reviewed the record and concludes 
that additional development is necessary before it can make a 
determination on the following issues on appeal.

I. Right Eye Disorder

Current medical evidence reflects that the veteran has been 
diagnosed as having peripheral "shockwave-like" retinal 
scarring with possible far left side visual field deficit and 
aniscoria and ptosis consistent with Horner's Pupil Syndrome, 
possibly the result of orbital injury and also possibly due 
to cervical injury.  See VA Ophthalmology Record date January 
8, 2007.  The record reveals that the veteran is currently 
service-connected for residuals of a gunshot wound, including 
scarring of the left forehead and of the right infra-orbital 
area.  Moreover, at his June 2007 Board hearing, the veteran 
testified that a VA optometrist told him that his current 
right eye problems are related to his gunshot wound 
residuals.  Specifically, the scar tissue on the inside of 
his eye causes dilation problems.  

Unfortunately, the veteran's lay regarding the opinion of a 
VA doctor as to the relationship between any right eye 
disorder and his gunshot wound residuals cannot be accepted 
as competent medical evidence establishing a nexus opinion.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (the 
appellant's account of what health care providers purportedly 
said, filtered as it is through a lay person's sensibilities, 
is not competent medical evidence).  See also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified to offer medical 
diagnoses, statements, or opinions).  Moreover, the 
statements of the January 2008 VA ophthalmologist are too 
uncertain upon which to award service connection (uses words 
like "possibly").  Such evidence, however, is sufficient to 
"indicate" a possible relationship.  As such, VA has a duty 
to obtain a medical opinion to aid in its determination.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4) (2007).  A remand is therefore necessary.

II. Skin Disorder

The veteran testified that his skin problems initially began 
while he was serving in Vietnam.  Specifically, he indicated 
that while in Vietnam he began to get what sores on his head 
as well as cysts on his ears.  The veteran's March 1969 
separation examination notes no clinical abnormalities; 
however, there is a notation that the veteran had several 
"boils" in Vietnam.  The veteran testified that the ear 
cysts he experienced during service lasted through the 1980s.  
His head sores, on the other hand, have continued to persist 
since service.  A review of the current evidence reflects 
problems as early as 1993 and that the veteran has been 
diagnosed with excoriations of the scalp most consistent with 
actinic keratosis, but possibly due to seborrheic dermatitis.  
See VA Medical Clinic Record dated August 24, 1993; VA 
Dermatology Record dated January 16, 2004.  

In June 2007, the veteran indicated that he sought treatment 
for his skin malady at the Philadelphia VA Medical Center 
(MC) for the period from 1969 to 1970 and at the Pittsburgh 
VAMC for the period from 1977 to 1989.  Clearly, these 
records are pertinent to the veteran's claim as such 
treatment allegedly occurred so soon after his separation 
from service.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Thus, because the Board has identified outstanding 
VA records pertinent to the veteran's skin claim on appeal VA 
must undertake efforts to acquire such documents as these 
records may be material to his claims; a reasonable effort 
should be made to obtain such records.  See 38 U.S.C.A. § 
5103A(b).

III. Cervical Spine Disorder

Current medical evidence reflects that the veteran has been 
diagnosed as having cervical degenerative disc disease.  See 
VA Orthopedic Record dated June 30, 2004.  According to the 
veteran, this cervical disability is the result of an in-
service incident in which his helicopter was shot down on 
January 15, 1969.  A buddy statement of record indicates that 
the veteran was transported to a hospital in Qui Nhon for his 
treatment of his injuries, and the veteran testified that he 
wore a neck brace for approximately one month following the 
incident.  

There are no clinical records pertaining to an in-service 
neck injury or helicopter accident.  However, there is 
evidence in the veteran's service treatment records that he 
was treated at the 67th Evacuation Hospital for the period 
from January 15, 1969, to January 21, 1969.  Records 
associated with this hospitalization are not currently of 
record.  The Board notes that sometimes service hospital or 
clinical records are not associated with the veteran's 
service medical records, and instead are filed at the 
National Personnel Records Center (NPRC) under the facility.  
Since the veteran specifically contends that these 
outstanding service treatment records contain evidence of his 
in-service neck injury, appropriate attempts should be made 
to retrieve these records, taking care to explore all 
possible locations.

In addition to outstanding service treatment records, the 
veteran has identified outstanding VA treatment records that 
are pertinent to this appeal.  Specifically, the veteran 
indicated that he did not mention his neck pain at separation 
because he was told he would have to stay at the base for 
another two weeks.  Since his neck was bothering him, 
however, he states that he went straight to the Philadelphia 
VAMC for treatment.  As noted above, treatment records for 
the year 1969 are not of record nor is there any indication 
that such records were previously requested by the agency of 
original jurisdiction (AOJ).  Thus, appropriate attempts 
should be made to obtain these records.  See Dunn, supra; 
Bell, supra. 

IV. Sinus and Bilateral Ear Disorder

The veteran testified at his June 2007 Board hearing that his 
sinus disorder and bilateral ear disorder are related.  In 
this regard, he stated that he has simultaneous ear and sinus 
infections that began while he was serving in Vietnam.  The 
veteran testified that he was treated for his infections 
during service with antibiotics, yet there is nothing in his 
service treatment records to suggest such treatment.  Rather, 
the veteran's service treatment records are silent for any 
sinus or ear problems other than a notation on his March 1969 
separation examination that his ears "fill up with wax."  
The veteran also testified that he was treated with 
antibiotics for his ear and sinus infections at the 
Philadelphia VAMC in 1969 following his separation from 
service.  As noted above, these records have not been 
requested.  As such records would be especially pertinent to 
the veteran's claim if they contained evidence of treatment 
for ear and sinus problems immediately after separation, the 
Board finds that a remand is necessary with respect to these 
claimed disabilities.  See Dunn, supra; Bell, supra. 

V. VA Examinations

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  See McLendon, supra; 38 C.F.R. 
§ 3.159(c)(4).

With respect to the veteran's issues on appeal regarding 
entitlement to service connection for a skin disorder, a 
cervical spine disability, and sinus and ear problems, the 
current record does not demonstrate all three of the 
requirements discussed above necessary to warrant a VA 
examination and opinion.  However, much of the development 
directed by this remand may provide evidence of the missing 
element without providing sufficient evidence to decide these 
claims.  As such, the AOJ should consider whether VA 
examinations should be obtained if evidence is received that 
demonstrates that the veteran was treated for any of his 
claimed disabilities shortly after service separation.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate attempts should be made to 
retrieve any missing service treatment 
records, including clinical records from 
the 67th Evacuation Hospital for the period 
from January 15 to January 21, 1969.  It 
should be noted that the veteran's 
clinical records may be filed at the NPRC 
under the name of the facility, and not 
the veteran.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

2.  Obtain any VA treatment records from: 
(1) the Philadelphia VAMC for the period 
from March 1969 through December 1977; (2) 
the Pittsburgh VAMC for the period from 
January 1977 through December 1989.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

3.  Schedule the veteran for a VA eye 
examination for the purpose of 
ascertaining the etiology of any current 
right eye disorder, including any visual 
field deficit, aniscoria, and ptosis.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims 
folder was reviewed in connection with the 
examination.  After reviewing the record, 
examining the veteran, and performing any 
medically indicated testing, including 
visual field testing, the examiner should 
specify the nature of any right eye 
disorders, providing diagnoses for all 
identified disabilities.  The examiner 
should then provide an opinion as to 
whether any current right eye disorder is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
is proximately due to or been chronically 
worsened by any service-connected 
disability, including gunshot wound 
residuals (scarring) of the right infra-
orbital area.  The examiner should also 
specifically comment on whether any right 
eye disorder is proximately due to or been 
chronically worsened by a cervical spine 
disability, such as degenerative disc 
disease.  A detailed rationale should be 
provided for all opinions.  

4.  If medical evidence is received which 
indicates that the veteran had skin 
problems, sinus and/or ear problems, or 
cervical spine problems, during service or 
shortly thereafter, consider whether 
further development, including a VA 
examination, is necessary prior to 
readjudicating the claims.  

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


